Appeal from a judgment (denominated order and judgment) of the Supreme Court, Erie County (John F. O’Donnell, J.), entered August 9, 2007 in a personal injury action. The judgment assessed damages against third-party defendant in the amount of, inter alia, the judgment in the main action plus interest.
It is hereby ordered that the judgment so appealed from is unanimously modified on the law by vacating that part assessing the damages of third-party plaintiffs in the amount of the judgment in the main action plus interest and as modified the judgment is affirmed without costs.
Same memorandum as in Orlikowski v Cornerstone Community Fed. Credit Union (55 AD3d 1245 [2008]). Present— Martoche, J.P., Smith, Centra, Peradotto and Green, JJ.